DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-13 directed to the apparatus of a vacuum system for use with a deoxygenator system in the response to the Requirement for Restriction/Election dated 05/08/2020, and all apparatus claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 14-20 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 14-20 are considered allowable. 

Examiner’s Remark and Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:

Claim 14
Lines 3-7, “supplying a high pressure fluid to the 
moving the the the 
creating a vacuum within a chamber defined between the movable assembly and the housing.”

Claim 20
The method of claim 14, wherein oxygen is drawn from a fuel within the deoxygenator system in response to creating the 

Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 4-5 and 10-20. 
The concept of a vacuum system for use with a deoxygenator system comprising:
a housing; 
a movable assembly positioned within the housing;
a biasing mechanism coupling the movable assembly to the housing, wherein the movable assembly is movable between a first position and a second position within the housing to form a first pressure area and a second pressure area between the housing and the movable assembly; 
a fluid flow path extends between and fluidly couples the first pressure area and the second pressure area, and a venting valve is arranged within the fluid flow path, the venting valve being movable between an open position and a closed position; and
a control system including:
a first pressure source;
a second pressure source arranged in fluid communication with the first pressure area, the first pressure source being separate from the second pressure source;
a valve movable between a plurality of positions to selectively deliver fluid from one of the first pressure source and the second pressure source to the housing, wherein fluid provided from the first pressure source has a lower pressure than fluid provided from the second pressure source;
a pressure sensor operable to monitor a pressure within the first pressure area; and
a controller operably coupled to the venting valve, the valve, and the pressure sensor, wherein the controller is configured to open the venting valve when the pressure within the first pressure area detected by the pressure sensor exceeds a threshold, is considered novel. 
The process claims recited in claims 14-20 that include all the limitations of the allowable apparatus claim(s) are considered allowable. 
The closest prior art to Silverwater (US 4,524,793) disclose an automatic valve for bleeding air from liquid (Abstract), wherein the automatic valve assembly (#10, Fig. 3) comprises (Fig. 3, Fig. 4 and Fig. 5; col. 3, line 19 thru col. 7, line 31): (i) a housing members (#11, #12, Fig. 3) that enclose the automatic valve assembly (#10, Fig. 3); (ii) a piston (#20, Fig. 3) (i.e., a movable assembly, as denoted in above Fig. 3) positioned within the housing (#11, #12, Fig. 3); (iii) a fluid flow conduit (#15, Fig. 3) is formed in the piston (#20, Fig. 3) (i.e., a movable assembly).  The fluid flow conduit (#15, Fig. 3) in fluid communication with a chamber (#47, Fig. 3) (i.e., a first chamber) and the space denoted as a second chamber below within the housing (#12, Fig. 3); and (iv) a differentiating piston (#36, Fig. 3) (i.e., a leakage valve) disposed via capillary tube (#45, Fig. 3) within the fluid flow conduit (#15, Fig. 3), the differentiating piston (#36, Fig. 3) being movable between a first position (as shown in Fig. 5) and a second position (as shown in Fig. 4) to restrict a flow through the fluid flow conduit (#15, Fig. 3) upon detection of an undesired (hydraulic) fluid within the chamber (#47, Fig. 3) (col. 4, line 62 thru col. 5, line 34).
Other pertinent prior art to Sims et al. (US 6,494,938 B2) discloses a flow-through vacuum degassing unit for degassing a liquid includes a vacuum chamber adapted to be connected to a source for creating a vacuum in the chamber, an inlet and an outlet connection for admitting and discharging liquid to be degassed, a tube for conducting the liquid through the chamber, wherein the tube is a gas permeable polymeric resin material, and a control circuit for operating the source for creating a vacuum in the chamber responsive to a sensed vacuum level in the chamber (Abstract). Sims discloses an embodiment (in the Figure 1, 8 and 9A-9D and col. 5 thru col. 8) of a vacuum degassing unit comprising a control unit (16, Fig. 1) located outside of the vacuum degassing unit (#10, Fig. 1) wherein the control unit (16, Fig. 1) is associated with the valve (#106, #108, #110, Fig. 8), wherein the valves involve the venting of gases from the vacuum degassing unit. 
The combination of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct a vacuum assembly comprising: (i) a housing; (ii) a movable assembly positioned within the housing; (iii) a biasing mechanism coupling the movable assembly to the housing, wherein the movable assembly is movable between a first position and a second position within the housing to form a first pressure area and a second pressure area between the housing and the movable assembly; (iv) a fluid flow path extends between and fluidly couples the first pressure area and the second pressure area, and a venting valve is arranged within the fluid flow path, the venting valve being movable between an open position and a closed position; and (v) a control system including: (1) a first pressure source; (2) a second pressure source arranged in fluid communication with the first pressure area, the first pressure source being separate from the second pressure source; (3) a valve movable between a plurality of positions to selectively deliver fluid from one of the first pressure source and the second pressure source to the housing, wherein fluid provided from the first pressure source has a lower pressure than fluid provided from the second pressure source; (4) a pressure sensor operable to monitor a pressure within the first pressure area; and (5) a controller operably coupled to the venting valve, the valve, and the pressure sensor, wherein the controller is configured to open the venting valve when the pressure within the first pressure area detected by the pressure sensor exceeds a threshold, as recited in claim 1 of claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772